Appeal by the defendant from a judgment of the Supreme Court, Queens County (Demakos, J.), rendered October 4, 1990, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*328The defendant contends that his guilt was not proven beyond a reasonable doubt. We disagree. Viewing the evidence adduced at trial in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt of the crime charged. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
We also disagree with the defendant’s contention that he was denied effective assistance of counsel. "In reviewing claims of ineffective assistance care must be taken to 'avoid * * * confusing true ineffectiveness [of counsel] with mere losing tactics’ ” (People v Satterfield, 66 NY2d 796, 798, quoting from People v Baldi, 54 NY2d 137, 146). We decline to second-guess counsel’s decision not to call as a defense witness the woman to whom the police witness observed the defendant sell two vials of cocaine (see, People v Badia, 159 AD2d 577). Rosenblatt, J. P., Miller, O’Brien and Ritter, JJ., concur.